                 Case: 19-5936         Document: 6-1      Filed: 09/10/2019      Page: 1              (1 of 2)



                                          Case No. 19-5936

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                               ORDER

SHERRY BOOKER

               Plaintiff - Appellant

v.

CHEADLE LAW

               Defendant - Appellee



     Appellant/Petitioner having previously been advised that failure to satisfy certain specified

obligations would result in dismissal of the case for want of prosecution and it appearing that the

appellant/petitioner has failed to satisfy the following obligation(s):

         The Form of Appearance, Disclosure of Corporate Affiliations and Financial
         Interest, Civil Appeal Statement of Parties and Issues and Transcript entries were
         not filed by September 5, 2019.

     It is therefore ORDERED that this cause be, and it hereby is, dismissed for want of

prosecution.

                                                   ENTERED PURSUANT TO RULE 45(a),
                                                   RULES OF THE SIXTH CIRCUIT
                                                   Deborah S. Hunt, Clerk


Issued: September 10, 2019
                                                   ___________________________________




      Case 3:17-cv-01394 Document 73 Filed 09/10/19 Page 1 of 2 PageID #: 872
                Case: 19-5936       Document: 6-2     Filed: 09/10/2019     Page: 1                (2 of 2)




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988              www.ca6.uscourts.gov

                                                Filed: September 10, 2019



Mr. Todd M. Friedman
21550 Oxnard Street
Suite 780
Woodland Hills, CA 91367

Mr. Phillip B. Jones
Evans, Jones & Reynolds
401 Commerce Street
Suite 710
Nashville, TN 37219

Ms. Susan S. Lafferty
Lafferty Law Firm, P.C.
1321 Murfreesboro Pike
Suite 521
Nashville, TN 37217

                     Re: Case No. 19-5936, Sherry Booker v. Cheadle Law
                         Originating Case No. 3:17-cv-01394

Dear Counsel:

  The Court issued the enclosed (Order/Opinion) today in this case.

                                                Sincerely yours,

                                                s/Patricia J. Elder
                                                Senior Case Manager

cc: Ms. Vicki Kinkade

Enclosure

No mandate to issue




    Case 3:17-cv-01394 Document 73 Filed 09/10/19 Page 2 of 2 PageID #: 873
